Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 03/01/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Response to Applicant’s Argument
In response to “In contrast, Claim 1 defines a different type of functionality in relation to what is referred to as "disqualified blocks". Specifically, such disqualified blocks are prevented from becoming nodes in the resulting domain model, meaning that, when the resulting domain model is traversed in operation, any such disqualified blocks would simply not appear in the domain model's functionality. This means that the "disqualified blocks" of Claim 1 are not "executed/satisfied/removed" as Vibbert's paragraph [0089] teaches but, instead, dropped altogether from inclusion in the dialog of the domain model”. 
Applicant’s definition of “disqualified” does not appear to have support in the specification. Examiner notes that the specification does not specifically use the term “disqualified”. Rather, the specification described an embodiment where “the dialog engine may determine that certain blocks of the dialog flow can be skipped based on determining, 
In an example, any node in the dialog flow on the path to the target node that is designed to fill parameters may be skipped if the parameter value is known. Specification, US 2018/0336896 A1 at ¶91. Specifically, if account_type=Business, branch left, else branch right. If the account type is known, then no need to ask for it first. Simply take the path indicated. Specification, US 2018/0336896 A1 at ¶92. In other words, the relevant block remains in the dialog flow and it is skipped or disqualified rather than dropped altogether. 
Therefore, if “disqualified” corresponds to blocks being dropped altogether from the dialog flow, then please point out the support in the specification for this scope. 
Further, Vibbert discloses equivalent concepts corresponding to “disqualify” as either “skipping” or “dropped altogether”. 
With respect to “skipping”, Vibbert discloses a task manager may reorder an order of execution of dialog agents with respect to order / metadata specified in a task specification by suspending and resuming dialog agents (¶65). For example, the task specification may specify that dialog agent 430 is to be executed before dialog agent 432 (¶65). However, the task manager may choose to modify the order of execution such that dialog agent / block 432 is executed before dialog agent 430 (¶65). As a result, after executing dialog agency 424 and initiating dialog agent 430, the task manager may instruct the dialog engine to suspend or skip dialog agent 430 and initiate execution of dialog agent 432 (¶65). 

Vibbert discloses allowing user to shift the focus of conversation where dialog engine may allow for the order of execution of dialog agents to be controlled by user input (¶81). The task manager may monitor user input received at any time, even during execution phase and control the task execution (¶81). In particular, in response to user input command to abort a particular task, task execution engine may immediately abort execution of that task without preserving state of the aborted task (¶98).
As for disqualifying a first block based on a determination that the corresponding parameter is known, please see details of a new combination of Vibbert and Pitschel below.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-12, 14, and 17-20 are rejected under 35 USC 103 for being unpatentable over Vibbert et al. (US 2016/0042735 A1) in view of Pitschel et al. (US 9922642 B2).
Regarding Claims 1 and 14, Vibbert discloses a system for automatically extracting and using a domain model for conducting an automated dialog with a user (Fig. 1, system for managing multiple tasks using a dialog), the system comprising: 
a processor (Fig. 1 and ¶37, data server 103 comprises processor 111); and 
¶37 and Fig. 1, memory 121 stores operating system software 123 for controlling overall operation of data server 103), cause the processor to: 
read a specification for a dialog flow from a data storage device, the dialog flow having a plurality of blocks organized in a hierarchical structure (¶61 and Fig. 4 depicts a tree diagram of a task implemented by the dialog application; ¶68, a dialog engine responsible for traversing task tree of a given task specification may specify the order in which the dialog agents of task tree 400 are to be executed with respect to each other); 
extract metadata from each of the plurality of blocks (¶68, the dialog engine evaluates policies comprising preconditions, triggers, completion criteria of dialog agents and agencies of a task to specify the order in which the dialog agents / agencies of task tree 400 are to be executed with respect to each other); 
select, based on the extracted metadata, blocks of the plurality of blocks of the dialog flow that are configured to advance a dialog controlled by the dialog flow (¶68, the dialog engine specifies the order in which the dialog agents / agencies of task tree 400 are to be executed with respect to each other), wherein a block configured to advance the dialog is defined as one that either prompts for a parameter value (¶62, dialog agent may prompt user for information; ¶64, e.g., prompts the user to specify which bill to pay) or prompts a choice between a branching path (¶45, “do you mean Debbie Sanders or Debbie Xanders?”); 
disqualify, based on the extracted metadata, at least one block of the plurality of blocks of the dialog flow based on a determination that the at least one block of the plurality of blocks is not configured to advance the dialog controlled by the dialog flow (¶81 and ¶98, at any time even during the execution phase, in response to user input command to abort a particular task, task execution engine immediately abort or disqualify execution of that task without preserving state of the aborted task as long as the user input command does not violate any policies, pre-conditions, or task logic specified in any dialog agent);
define nodes of concepts based on the selected blocks (¶69, dialog agents may store concepts and participate in the input phase of a dialog engine where user input values received from a dialog may be bound to concepts by dialog engine 550 to satisfy completion criteria of dialog agents and agencies), where nodes of the dialog flow are organized in a hierarchical structure including leaf node and non-leaf node (Fig. 5A, non-root nodes and root node 502); and
wherein, as a result of being disqualified, each of the disqualified block is prevented from being defined as one of the nodes that are included of the domain model (¶98 and ¶128, in response to user input command to abort a particular task, task execution engine immediately abort execution of that task without preserving state of the aborted task and if there are other tasks scheduled for execution, the dialog agent located below the previously active dialog agent on the dialog stack rises to the top of the dialog stack); 
concurrently traverse the nodes of concepts and the blocks of the plurality of blocks of the dialog flow for determining an intent of the user (¶85, the input phase of dialog engine 550 may involve (1) construction of an expectation agenda, (2) binding values received from user input to concepts, and (3) analyzing needs for focus shift in the dialog where the dialog engine may perform each of these three stages in parallel; ¶86, construct expectation agenda by traversing the task tree in a top down manner starting with the root node to collect expectations of each dialog agent listed in task tree, the expectation agenda may describe the semantic grammar slots that each agent monitors, the concept that each dialog agent updates, and how such an update is performed) and for storing the data indicative of the intent in a data structure for storing data indicative of user intent (¶69, dialog agents may store concepts and participate in the input phase of a dialog engine; ¶110, when a new user input is entered, apply semantic interpretation and task manager 602 may add, remove, or modify intent slots in the best semantic interpretation; see e.g., ¶42); and 
automatically invoke an action based on the determined intent (Fig. 5B and see ¶86 and ¶95, tasks may be executed independently based on an intent based interpretation or they may be executed directly by a dialog application using task manager 602). 
Vibbert does not suggest that the nodes of concepts correspond to a domain model and wherein the nodes of the domain model are organized in a hierarchical structure including a leaf node and non-leaf node, wherein the leaf node is mapped to a data structure for storing data indicative of an intent of a user. Further, Vibbert does not disclose disqualifying a block of the plurality of blocks based on determining that, in relation to the block of the plurality of blocks configured to advance the dialog by prompting for a parameter value, the parameter value is known.
Pitschel discloses a system that associates words / tokens generated from speech to text processing of user input with one or more actionable intents (Col 10, Rows 6-11) representing a task that can be performed and has an associated task flow implemented in a task flow model (Col 10, Rows 11-14) using a domain model organized in a hierarchical Fig. 3C, domain hierarchical tree with root node “restaurant reservation” and leaf nodes) wherein the leaf node is mapped to a data structure for storing data indicative of an intent of a user (Col 10, Rows 39-51, natural language processing is based on ontology / hierarchical structure with nodes representing either an “actionable intent” or a “property” relevant to one of the “actionable intents” or other “properties” where a linkage there between defines how a parameter represented by the property node pertains to a task represented by actionable intent; Col 11, Rows 12-20, an actionable intent node and its linked property nodes correspond to a “domain”).
Further, the system determines that, in relation to a first block of a plurality of blocks in a dialog flow configured to advance a dialog by prompting for a parameter value, the parameter value is known (Col 13, Rows 39-56, “restaurant reservation” domain  / actionable intent requires parameters “cuisine”, “time”, “date”, and “party size”; user input “make me a reservation at a sushi place at 7” provided “cuisine” and “time” parameters and the system generates a partial structure query including parameters “cuisine = sushi” and “time = 7 pm”; Col 13, Rows 53-55, Row 64 – Col 14, Row 9 and Col 14, Rows 27-38, pass the structure query to task flow processor to invoke dialog flow processor to determine “party size” and “date” information for the structure query) and disqualifying the first block of the plurality of blocks based on determining that the parameter value is known (Col 14, Rows 27-38, since “cuisine” and “time” parameters are known, the dialog flow processor generates dialog questions “For how many people?” and “on which day?” to determine the “party size” and “date” information for the structured query; in other words, the dialog flow processor does not generate dialog question or otherwise disqualify dialog blocks pertaining to “cuisine” and “time”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention that the nodes of concepts in Vibbert correspond to a domain model by implementing a hierarchical structure / ontology (Pitschel, Col 10, Rows 39-51) to identify the knowledge representations of user intent that is most likely to provide the appropriate concept and extracting the relevant concept from that knowledge representation of user intent (Pitschel, Col 10, Rows 6-11, takes the sequence of words / tokens generated from speech to text processing with one or more actionable intents representing tasks that can be performed; compare Vibbert, ¶85-86, binding values received from user input to concepts), and store data indicative of user intentions in the data structure (Vibbert, ¶69, dialog agents may store concepts and participate in the input phase of a dialog engine; Pitschel, Col 13, Rows 48-51 and Col 14, Rows 34-37, generate structure query to store parameter information) in order to identify a user need or user intent (Pitschel, Col 12, Rows 30-33, select actionable intents as user intended the digital assistant to perform; Vibbert, ¶95). In particular, a task intended by the user is performed by filling in required parameters through generating dialog questions where blocks pertaining to unknown parameter values are used to generate dialog questions and blocks pertaining to known parameter values are disqualified from dialog flow (Pitschel, Col 13, Rows 40-51 and Col 14, Rows 27-37).
Regarding Claims 4 and 17, Vibbert discloses wherein the instructions that cause the processor to concurrently traverse the nodes of the domain model and the blocks of the 
provide a prompt to the user based on a current block of the plurality of blocks (Fig. 5B, System: Are you a registered user?); 
receive an action from the user in response to the prompt (Fig. 5B, User: Yes, this is John Doe); 
compute a probability for each of the nodes of the domain model based on the action from the user, each of the nodes representing a customer intent (¶69, concepts stored by dialog agents to incorporate information collected from a user into the dialog application system may be represented as probability distributions over a set of possible values that allow for decision making and updating the dialog application’s belief system under uncertain circumstances; see ¶42, belief – list of pairs of concepts collected throughout the dialog); 
select a particular node of the nodes based on the computed probabilities (¶85, continuously improve the expectations of any dialog agent; ¶86, traverse the task tree starting with root node to find description of concept that each dialog agent updates and how such an update is performed); 
identify a target block of the dialog flow corresponding to the particular node (¶69 and ¶85, binding values received from user input to concepts); and 
output a response in response to the identified target block (¶80, during execution phase, dialog engine may traverse task tree of a corresponding task specification and place dialog agencies / agents for execution in dialog stack 560 where execution of dialog agents generates the responses and actions of a dialog application). 
Regarding Claims 5 and 18, Vibbert discloses wherein the target block is a block hierarchically below an intermediate block on a path from the current block to the target block, wherein the intermediate block is skipped during the dialog in response to identifying the target block (Fig. 5B in view of Fig. 5A and ¶75, dialog agency / block 510 comprises Welcome block 520, AskRegistered block 522, AskName block 524, and GreetUser block 526; ¶65, on a left to right path from 520 to 526, AskRegistered 522 executes “Are you a registered user?” and when user responded “Yes, this is John Doe”, the system skips Login block 510 to AskName 524 to identify “John Doe” and verify his authentication credentials).
Regarding Claims 6 and 19, Vibbert discloses wherein the target block is associated with a node of the nodes having a highest probability of the computed probabilities (¶42 and ¶69, concepts are represented as probability distributions over a set of possible values that allow for updating dialog application’s belief system under uncertain circumstances and user input values received from a dialog may be bound to concepts; ¶109, apply the best ranked semantic interpretation of user input values). 
Regarding Claims 7 and 20, Vibbert discloses wherein the response is a prompt for disambiguating between a plurality of candidate intents (¶70, implement conversational strategy such as grounding behavior for seeking confirmation or reducing ambiguity in the conversation and repeating the last uttered dialog; ¶109-110, monitor past and present dialog to rerank semantic interpretations of dialog in order to use the best ranked semantic interpretation to understand the true goal and intent of the user command). 
Regarding Claim 11, Vibbert discloses wherein the action from the user includes a natural language utterance (Fig. 5B, User: Yes, this is John Doe). 
Regarding Claim 12, Vibbert discloses wherein the response corresponds to an action identified in the target block (Fig. 5A, execute user authentication per AskName 524).
Claims 2-3 and 15-16 are rejected under 35 USC 103 for being unpatentable over Vibbert et al. (US 2016/0042735 A1) in view of Pitschel et al. (US 9922642 B2) as applied to Claims 1 and 14, in further view of Pirasteh et al. (US 7076032 B1).
Regarding Claims 2 and 15, Vibbert discloses wherein a particular node of the nodes of the domain model is a node indicative of the intent of the user (compare Vibbert, ¶85-86, binding values received from user input to concepts that each dialog agent monitors and updates when traversing the task tree starting with root node 502 with Pitschel, Col 12, Rows 25-33, words / phrases from user speech will trigger or activate nodes and select domain with the most triggered nodes);
wherein a block not configured to advance the dialog is defined as one that comprises a call to a backend system (¶125, dialog agent criteria completion requires dialog engine to perform backend processes; e.g., ¶77, Dialog agent GetResults 512, a child of the root RoomLine agency 502, may include functions to execute a search for the conference room at a remote backend server with the details of the user request obtained by dialog agency 514 and its subsumed dialog agents).  
Vibbert does not disclose the block not configured to advance the dialog comprises an API call to the backend system.
Pirasteh teaches an interactive voice response system for having dialogs with callers (Abstract) comprising a dialog agent prompting a caller for input, capture caller input response to the prompt, and implementing a API dialog with predetermined parameters to interact with backend logic to validate the data associated with the caller input response to the prompt (Col 3, Rows 25-37).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement an API call to the backend system in order to interface with the backend system (Pirasteh, Col 3, Rows 34-37). The API call to the backend system (Vibbert, e.g., ¶77, Dialog agent GetResults 512 interface with remote backend server) satisfy a dialog agent’s completion criteria such that the dialog agent would be removed / disqualified from the dialog stack as it would no longer advance the dialog flow.
Regarding Claims 3 and 16, Vibbert discloses wherein the particular node is associated with one or more parameters (Fig. 5A), wherein values of the one or more parameters are identified in response to traversing the nodes of the domain model and the blocks of the plurality of blocks of the dialog flow (¶85-86 and Fig. 5B, binding values received from user input to concepts that each dialog agent monitors and updates when traversing the task tree starting with root node 502).
Claims 8, 10, and 13 are rejected under 35 USC 103 for being unpatentable over Vibbert et al. (US 2016/0042735 A1) in view of Pitschel et al. (US 9922642 B2) as applied to Claim 7, in further view of Watanabe et al. (US 2015/0228275 A1).
Regarding Claims 8 and 10, Vibbert does not disclose wherein the prompt changes based on the computed probability of a target node of the nodes corresponding to the target block, relative to a threshold associated with the target node. 
Watanabe discloses a system for processing voice commands using a statistical dialog model that determines a belief state as a probability distribution over states / nodes organized in a hierarchy with a parent child relationship of nodes representing the states (Abstract and see Fig. 6) wherein a system action to prompt users to disambiguate their intention changes prompt question based on a computed probability of a target node of the nodes corresponding to a target block (¶56-57, select questions that are likely to lead to quick resolution of uncertainty in the system by considering intentions that are likely according to current estimation of intention probabilities), relative to a threshold associated with the target node (¶39, select a command intention of a specific state having a probability that exceeds a threshold value in an updated intention probability distribution) and updating probabilities based on response by the user to the prompt (¶27 and ¶33, probabilistically update the accuracy in the recognition of voice command of user while user is speaking based on previous probability distribution, previously performed system action, prior state transition probabilities, and the probabilities inferred from voice command; e.g., update probability distribution when user is speaking a response to question to disambiguate their intention according to ¶56).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to change prompt based on the computed probability of a target node of the nodes corresponding to the target block, relative to a threshold associated with the target node and updating probabilities based on response by the user to the prompt in order to disambiguate user intention (Watanabe, ¶56).
Regarding Claim 13, Vibbert does not disclose wherein the probability is computed based on a current probability value and a prior probability value.
Watanabe discloses wherein the probability is computed based on a current probability value and a prior probability value (¶57, the hierarchy is used to define actions according to the current probability distribution over intentions given the previous observations; see ¶27 and ¶33).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to compute the probability based on a current probability value and a prior probability value in order to use past and present dialog to rerank semantic interpretation of user intentions (Vibbert, ¶109, using both past and present dialog to rerank semantic interpretations of user input values for bounding to concepts).
Claim 9 is rejected under 35 USC 103 for being unpatentable over Vibbert et al. (US 2016/0042735 A1) in view of Pitschel et al. (US 9922642 B2) and Watanabe et al. (US 2015/0228275 A1) as applied to claim 8, in further view of Brown (US 2015/0154956 A1).
Vibbert does not disclose cause the threshold to be dynamically updated based on response by the user to the prompt.
Brown discloses a system for categorizing a transcription of speech file / recognized speech (Abstract) in order to determine the meaning / context of recognized speech (¶32). The system performs categorization of recognized speech by a probability of match of keywords in a context model match to keywords in the recognized speech exceeding a threshold (¶44, match to a sufficient degree (e.g., >75% or >95%) of keywords in the context model to keywords in the normalized transcription), where the threshold may be dynamically updated based on response by user to system prompt (¶44, matching criteria / probability thresholds may be dynamically adjusted by the system based on system determination that certain data is affecting context / meaning categorization; e.g., the number of times a speaker provided a correct suggested context / meaning category match criteria).
Vibbert discloses a dialog system / server that provides an automatic speech recognition engine to process speech input into text word transcriptions and a natural language understanding engine to process the transcription to determine corresponding semantic interpretation / meaning (¶39). The dialog system computes probability distributions representing concepts / nodes of a domain model that satisfy completion criteria of dialog agents / blocks of a dialog flow (¶68-69).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to dynamically adjust a threshold for matching speech transcription to context / concepts based on a response by user to system prompt in order to determine the best ranked semantic interpretation of user’s goal or intent (Vibbert, ¶110) to at least a sufficient degree (Brown, ¶44).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/16/2021